         Case 6:18-cv-00678-SB         Document 40       Filed 06/20/19      Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 RAFAEL MORA-CONTRERAS and                                            Case No. 6:18-cv-00678-SB
 SHANE STAGGS,
                                                                             FINDINGS AND
                        Plaintiffs,                                      RECOMMENDATION

                v.

 COLETTE PETERS; DOUG YANCEY;
 MEGHAN LEDDY; ZACHARY GOULD;
 CRAIG PRINS; JERRY PLANTE; JEREMY
 NOFZIGER; and JOHN DOES 1-5,

                        Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Rafael Mora-Contreras (“Mora-Contreras”) and Shane Staggs (“Staggs”) (together,

“Plaintiffs”) bring this action under 42 U.S.C. § 1983, alleging that Colette Peters (“Peters”), the

director of the Oregon Department of Corrections (“ODOC”), and several ODOC employees

(collectively, “Defendants”) violated their constitutional rights. Now before the Court is

Defendants’ motion to dismiss Plaintiffs’ amended complaint, pursuant to FED. R. CIV. P.

12(b)(6). The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331. For the




PAGE 1 – FINDINGS AND RECOMMENDATION
            Case 6:18-cv-00678-SB        Document 40        Filed 06/20/19      Page 2 of 22




reasons stated below, the Court recommends that the district judge grant Defendants’ motion to

dismiss.

                                          BACKGROUND1

        In 2016, ODOC employees began investigating prisoners because there had been an

influx of drug-related deaths and a riot involving approximately 200 prisoners at the Oregon

State Penitentiary (“OSP”). (See Am. Compl. ¶¶ 13-15, 28, 36, 44.) Plaintiffs, both of whom

were OSP prisoners when the investigations began, allege that Defendants violated their

constitutional rights during the investigations by “using solitary confinement [for retaliatory

reasons], fabricating evidence, transferring [them] to far away facilities as retaliation, coercing

false statements from informants, giving and validating prolonged arbitrary solitary detention

lengths without meaningful process,” and retaliating against them for refusing to “give false

testimony.” (Am. Compl. ¶¶ 28, 44, 58, 65, 71, 76.)

                                             ANALYSIS

I.      STANDARD OF REVIEW

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at



        1
          The following facts are taken from Plaintiffs’ amended complaint, which the Court
accepts as true and construes in the light most favorable to Plaintiffs for the purpose of reviewing
Defendants’ motion to dismiss. See Doe v. Nestle, S.A., 906 F.3d 1120, 1123 (9th Cir. 2018)
(stating that, in reviewing a motion to dismiss for failure to state a claim, “‘[a]ll factual
allegations in the complaint are accepted as true, and the pleadings construed in the light most
favorable to the nonmoving party’” (citing Doe I v. Nestle USA, Inc., 766 F.3d 1013, 1018 (9th
Cir. 2014))).
PAGE 2 – FINDINGS AND RECOMMENDATION
             Case 6:18-cv-00678-SB      Document 40        Filed 06/20/19      Page 3 of 22




678. “The plausibility standard is not akin to a probability requirement, but it asks for more than

a sheer possibility that a defendant has acted unlawfully.” Mashiri v. Epstein Grinnell & Howell,

845 F.3d 984, 988 (9th Cir. 2017) (internal quotation marks omitted) (citing Iqbal, 556 U.S. at

678)).

II.      DISCUSSION

         A.      Defendants’ Request for Judicial Notice

         Defendants request that the Court take judicial notice of the fact that Mora-Contreras was

granted post-conviction relief in Washington County Circuit Court Case No. C012039CR and, as

a result, Mora-Contreras is currently housed at the Washington County Jail. (Defs.’ Mot. at 2

n.1.) The Court grants Defendants’ unopposed request for judicial notice. See Blacktail Mountain

Ranch Co., L.L.C. v. Jonas, 611 F. App’x 430, 431 (9th Cir. 2015) (holding that the district court

did not abuse its discretion in taking judicial notice of state court proceedings); Gibbs v. Fey, No.

2:15-cv-01958-GMN, 2017 WL 8131473, at *3 n.2 (D. Nev. Nov. 14, 2017) (taking judicial

notice of the fact that the plaintiff was housed at a different correctional facility and noting that

courts may take judicial notice of information on government websites).

         B.      Defendants’ Motion to Dismiss

         Defendants argue the Court should dismiss Plaintiffs’ amended complaint for the

following reasons: (1) Mora-Contreras’ claims for declaratory and injunctive relief are moot

because he was transferred to another facility; (2) Plaintiffs have failed to plead facts necessary

to support their constitutional claims; and (3) Defendants are entitled to qualified immunity from

damages.2 (Defs.’ Mot. at 2.)



         2
          Defendants also challenge the type of relief Plaintiffs seek (e.g., prospective injunctive
relief and emotional distress damages), but the Court need not reach those issues in light of the
disposition recommended herein. In addition, Defendants have withdrawn their argument that
PAGE 3 – FINDINGS AND RECOMMENDATION
         Case 6:18-cv-00678-SB         Document 40        Filed 06/20/19      Page 4 of 22




               1.      Mootness

       Defendants argue that Mora-Contreras’ claims for declaratory and injunctive relief are

moot because he was released from ODOC custody and now resides at the Washington County

Jail. (Def.’s Mot. at 3-4.) The Court agrees.

       It is well settled that “a prisoner’s claims for injunctive and declaratory relief relating to

prison conditions are rendered moot by his transfer to another facility.” Birdwell v. Beard, 623 F.

App’x 884, 885 (9th Cir. 2015) (citing Alvarez v. Hill, 667 F.3d 1061, 1064 (9th Cir. 2012)). In

Birdwell, for example, the Ninth Circuit held that the district court properly concluded that the

plaintiff’s claims for declaratory and injunctive relief were moot because, after filing the case, he

was “transferred to another prison where he [wa]s no longer subject to the prison policies he

challenge[d].” Id.; see also Corona v. Knowles, 687 F. App’x 602, 604 (9th Cir. 2017) (“To the

extent that Santana sought injunctive relief related to the [events] at Kern Valley State Prison,

those claims are moot because he is no longer incarcerated at that facility.” (citing Johnson v.

Moore, 948 F.2d 517, 519 (9th Cir. 1991)); Hanna v. Davis, 644 F. App’x 730, 731 (9th Cir.

2016) (“The district court properly concluded that Hanna’s requests for injunctive relief were

moot because Hanna was transferred to another prison after bringing this action.” (citing Alvarez,

667 F.3d at 1063)); Owens v. Sec’y Fla. Dep’t Corr., 602 F. App’x 475, 476 (11th Cir. 2015)

(explaining that “[p]risoners’ claims for injunctive or declaratory relief regarding prison

conditions generally become moot when the prisoner transfers to another prison”) (citation

omitted).

       Mora-Contreras “acknowledges that the immediacy of the harm . . . diminished when he

was transferred to the Washington County Jail.” (Pls.’ Opp’n at 3.) Mora-Contreras nevertheless


Plaintiffs failed to allege that several of the named defendants personally participated in the
alleged constitutional violations. (Defs.’ Reply at 5.)
PAGE 4 – FINDINGS AND RECOMMENDATION
         Case 6:18-cv-00678-SB           Document 40        Filed 06/20/19     Page 5 of 22




argues that his claims for declaratory and injunctive relief are not moot because if he does not

prevail in his Washington County case, “he still stands a chance . . . to be later subjected to

[unconstitutional practices] at an Oregon Department of Corrections facility.” (Pls.’ Opp’n at 3.)

Mora-Contreras appears to invoke the “capable of repetition, yet evading review” exception to

the mootness doctrine. (See Defs.’ Reply at 3, making the same observation).

        “The mootness exception for claims that are capable of repetition, yet evade review, ‘is

limited to extraordinary cases in which (1) the duration of the challenged action is too short to

be fully litigated before it ceases, and (2) there is a reasonable expectation that the plaintiff will

be subjected to the same action again.’” Alvarez, 667 F.3d at 1064 (emphasis added) (quoting

C.F. ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 983 (9th Cir. 2011)); see also

Holmes v. Miller-Stout, 744 F. App’x 405, 406 (9th Cir. 2018) (holding that the district court

properly dismissed as moot the plaintiff’s claims for injunctive relief because he was released

from custody and, therefore, there was “no reasonable expectation” that the defendants would

violate the plaintiff’s constitutional “rights in the future”).

        In Alvarez, for example, the plaintiff alleged that ODOC employees burdened his practice

of religion. 667 F.3d at 1063. The plaintiff was an ODOC prisoner when he initiated the

litigation, but during the pendency of the litigation, the plaintiff completed his prison term and

post-prison supervision. Id. at 1064. On appeal, the plaintiff argued that his claims for

declaratory and injunctive relief were not moot because they were “capable of repetition yet will

continue to evade review.” Id. The Ninth Circuit observed that the only way the plaintiff “might

be returned to ODOC custody is if he commits another crime.” Id. The Ninth Circuit found that

“possibility . . . too speculative a basis on which to conclude that [the plaintiff’s] claims are




PAGE 5 – FINDINGS AND RECOMMENDATION
         Case 6:18-cv-00678-SB          Document 40       Filed 06/20/19      Page 6 of 22




capable of repetition,” and therefore held that the plaintiff’s claims for declaratory and injunctive

relief did not fall within the capable of repetition, yet evading review, exception. Id.

       Similarly, in Wiggins v. Rushen, 760 F.2d 1009, 1010 (9th Cir. 1985), the plaintiff

brought an action against the director of the California Department of Corrections, alleging that

“access to the law library at the California Training Facility at Soledad (Soledad) for those held

in maximum security was constitutionally inadequate.” Id. The plaintiff sought an injunction. Id.

at 1011. While the case was pending, the plaintiff was “transferred from Soledad to another

facility, the Deuel Vocational Institution.” Id. at 1010. On appeal, the plaintiff argued that the

possibility of his retransfer to the maximum-security unit at Soledad was enough to invoke the

“capable of repetition, yet evading review” exception to the mootness doctrine. Id. at 1011. The

Ninth Circuit noted that the plaintiff was “presently at a county jail, awaiting trial on charges

brought against him while he was on parole.” Id. The Ninth Circuit concluded that the

“possibility” that the plaintiff would “be convicted and again sent to the maximum-security unit

at Soledad is too speculative to rise to the level of reasonable expectation or demonstrated

probability[.]” Id. The Ninth Circuit also concluded that the plaintiff’s claim of inadequate

access to legal materials is not one that would evade review because other maximum-security

prisoners at Soledad may assert the same claim. Id. Accordingly, the Ninth Circuit held that the

plaintiff’s claim for an injunction was moot. Id.

       Consistent with the authorities described above, the Court concludes that this is not one

of the “extraordinary cases” in which the “capable of repetition, yet evading review” exception

applies. The possibility that Mora-Contreras might be convicted and returned to ODOC custody

is “too speculative to rise to the level of reasonable expectation or demonstrated probability.”

Wiggins, 760 F.2d at 1010. Furthermore, Mora-Contreras’ claims challenging the



PAGE 6 – FINDINGS AND RECOMMENDATION
         Case 6:18-cv-00678-SB          Document 40        Filed 06/20/19      Page 7 of 22




constitutionality of solitary confinement will not evade review because other ODOC prisoners,

including his co-plaintiff, may assert the same claims that Mora-Contreras seeks to raise here.

       For these reasons, the Court finds that Mora-Contreras’ claims for declaratory and

injunctive relief are moot, and recommends that the district judge grant without prejudice

Defendants’ motion to dismiss Mora-Contreras’ claims for declaratory and injunctive relief.

               2.      Due Process Claims

       Defendants argue that the Court should dismiss Plaintiffs’ due process claims because

they “have not invoked any protected liberty interest as is required to state such a claim.” (Defs.’

Mot. at 7.) Plaintiffs respond that they have alleged a due process claim for deliberate fabrication

of evidence under Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001), that they have a

constitutionally protected “liberty interest in not arbitrarily being placed in solitary

confinement,” and that solitary confinement itself imposes an “atypical and significant hardship”

on prisoners. (Pl.’s Opp’n at 9-12.)

       The Due Process Clause protects prisoners from being deprived of liberty or property

without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Analysis of

procedural due process claims involves a two-step inquiry: (1) whether the state interfered with a

prisoner’s protected liberty or property interest, and (2) whether procedural safeguards were

constitutionally sufficient. Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989).

Wolff sets forth the minimum procedural protections that must apply to prison disciplinary

proceedings. Id. The Ninth Circuit summarized those requirements as follows:

       First, written notice of the charges must be given to the disciplinary-action
       defendant in order to inform him of the charges and to enable him to marshal the
       facts and prepare a defense. Second, at least a brief period of time after the notice,
       no less than 24 hours, should be allowed to the inmate to prepare for the
       appearance before the [hearings officer]. Third, there must be a written statement
       by the factfinders as to the evidence relied on and reasons for the disciplinary
       action. Fourth, the inmate facing disciplinary proceedings should be allowed to
PAGE 7 – FINDINGS AND RECOMMENDATION
         Case 6:18-cv-00678-SB         Document 40       Filed 06/20/19     Page 8 of 22




       call witnesses and present documentary evidence in his defense when permitting
       him to do so will not be unduly hazardous to institutional safety or correctional
       goals. Fifth, where an illiterate inmate is involved or where the complexity of the
       issue makes it unlikely that the inmate will be able to collect and present the
       evidence necessary for an adequate comprehension of the case, he should be free
       to seek the aid of a fellow inmate, or to have adequate substitute aid from the staff
       or from an inmate designated by the staff.

Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994) (citations, quotation marks, brackets, and

ellipses omitted), overruled on other grounds by Sandin v. Connor, 515 U.S. 472 (1995). “As

long as the five minimum Wolff requirements are met, due process has been satisfied.” Carter v.

Silva, No. 16–1201, 2017 WL 2363687, at *2 (E.D. Cal. May 31, 2017) (citing Walker, 14 F.3d

at 1420).

                       a.     Devereaux Claims (Fabrication of Evidence)

       “The Ninth Circuit has recognized ‘a clearly established constitutional due process right

not to be subjected to criminal charges on the basis of false evidence that was deliberately

fabricated by the government.’” Kindred v. Allenby, No. 14-1652, 2015 WL 1956446, at *7

(E.D. Cal. Apr. 29, 2015) (citation omitted); see also Bradford v. Scherschligt, 803 F.3d 382, 386

(9th Cir. 2015) (“A Devereaux claim is a claim that the government violated the plaintiff’s due

process rights by subjecting the plaintiff to criminal charges based on deliberately-fabricated

evidence”). Citing paragraphs thirty-three, thirty-four, forty-nine, and fifty of their amended

complaint, Plaintiffs argue that they have alleged Devereaux claims based on their allegations

that certain defendants fabricated evidence and “used these false claims against them.” (Pls.’

Opp’n at 10.)

       Paragraphs thirty-three and thirty-four of the amended complaint include allegations

specific to Mora-Contreras. (See Am. Compl. at 6-8.) Those paragraphs fail to allege that any

defendant fabricated evidence against Mora-Contreras. (See Am. Compl. ¶¶ 33-34, alleging that

Defendant Doug Yancey “attempted” to “extort inmates into giving false information” about
PAGE 8 – FINDINGS AND RECOMMENDATION
           Case 6:18-cv-00678-SB        Document 40       Filed 06/20/19      Page 9 of 22




Mora-Contreras and that Jamie Ramirez-Gonzalez, an inmate at OSP, “refused” to “give

incriminating information” about Mora-Contreras, even though Yancey threatened him with

retaliation, placed him in DSU, and told Ramirez-Gonzalez that, if he “cooperated by providing

incriminating evidence” against Mora-Contreras, “he would be placed back in general population

with ‘privileges’”). In light of the foregoing, the Court recommends that the district judge

dismiss Mora-Contreras’ fabrication-of-evidence due process claim, because Mora-Contreras has

failed to allege that Yancey or any other defendant fabricated evidence against him.

       Paragraphs forty-nine and fifty of the amended complaint include allegations specific to

Staggs. (See Am. Compl. at 10-11.) In paragraphs forty-nine and fifty, Staggs alleges that (1)

Yancey falsely represented that a “Mr. X”—an inmate who “prefers to keep his name

anonymous in public filings,” and who “never met” or knew Staggs—implicated Staggs in a

conspiracy to “bring drugs into the facility”; and (2) Yancey bribed other prisoners with “favors,

drink tickets, and wrist watches, to falsely inform” on Staggs. (Am. Compl. ¶¶ 49-50.)

       Although courts have not extended Devereaux to the fabrication of evidence resulting in

prison discipline (as opposed to criminal charges),3 courts have recognized that “[a]n inmate may

state a cognizable claim arising from a false disciplinary report . . . if the inmate was not afforded

procedural due process in connection with the resulting disciplinary proceedings as provided in

[Wolff].” Cook v. Solorzano, No. 17-02255, 2019 WL 1367808, at *5 (E.D. Cal. Mar. 26, 2019)




       3
          See, e.g., Randle v. Melendrez, No. 16-cv-02342, 2017 WL 1197864, at *3 (C.D. Cal.
Feb. 17, 2017) (“[T]he falsification of disciplinary reports does not state a stand-alone
constitutional claim, because there is no constitutionally guaranteed immunity from being falsely
or wrongly accused of conduct which may result in the deprivation of a protected liberty
interest.”) (citation, brackets, and internal quotation marks omitted); cf. Garrot v. Glebe, 600 F.
App’x 540, 542 (9th Cir. 2015) (“Nor has [plaintiff] shown that it is clearly established federal
law that a prisoner has a right to be free from false accusations [levied by a correction
official].”).
PAGE 9 – FINDINGS AND RECOMMENDATION
        Case 6:18-cv-00678-SB          Document 40        Filed 06/20/19     Page 10 of 22




(citations omitted). Here, although Staggs generally alleges that he did not receive adequate

procedural due process in connection with his disciplinary proceedings (Am. Compl. at 10-11;

Pl.’s Opp’n at 11-12), he has not alleged that he was deprived of any of the required Wolff

procedural due process protections (i.e., written notice of the charges, time to prepare for the

hearing, a written statement of the evidence and reasons for disciplinary action, and the right to

call witnesses and present documentary evidence). See Smith v. Ives, 275 F. Supp. 3d 1219,

1222-23 (D. Or. 2017) (“Wolff provides only that an inmate must receive his incident report at

least 24 hours before his disciplinary hearing. It does not otherwise guarantee a particular time

that a disciplinary hearing must take place. . . . Wolff also does not forbid the placement of an

inmate in segregated housing during the course of a disciplinary investigation, prior to the

issuance of an incident report.”). Accordingly, Staggs has failed to state a due process claim

based on fabrication of evidence, and the Court recommends that the district judge grant

Defendants’ motion to dismiss Staggs’ due process claim.

                       b.      Conditions of Confinement Claims

       Plaintiffs also argue that they have a constitutionally protected “liberty interest in not

arbitrarily being placed in solitary confinement,” and that solitary confinement itself imposes an

“atypical and significant hardship” that implicates a liberty interest. (Pl.’s Opp’n at 10, 12.)

Defendants assert that Plaintiffs “have not alleged conditions that are ‘significant and atypical,’”

and “no controlling authority has ever held that inmates have a constitutionally protected liberty

interest in remaining free from limited placements” in segregation. (Defs.’ Reply at 6-7.)

Defendants are correct.

       “Prisoners are entitled to certain due process protections when subject to disciplinary

sanctions.” Brown v. Or. Dep’t of Corr., 751 F.3d 983, 987 (9th Cir. 2014) (citing Wolff, 418

U.S. at 564-71). The Supreme Court has held that “these procedural protections adhere only
PAGE 10 – FINDINGS AND RECOMMENDATION
        Case 6:18-cv-00678-SB          Document 40        Filed 06/20/19     Page 11 of 22




where the deprivation implicates a protected liberty interest—that is, where the conditions of

confinement impose an ‘atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.’” Id. (quoting Sandin, 515 U.S. at 484); see also Rodrigues v.

Ryan, No. 14-8141, 2015 WL 4470095, at *3 (D. Ariz. July 21, 2015) (“Plaintiff was not entitled

to any due process procedural protections because he has failed to demonstrate that any of the

sanctions imposed were ‘atypical and significant hardships.’”).

       Three factors are relevant to determine whether a prison hardship is atypical and

significant: (1) whether the state’s action will invariably affect the duration of the prisoner’s

sentence; (2) the duration of the condition, and the degree of restraint imposed; and (3) “whether

the challenged condition ‘mirrored those conditions imposed upon inmates in administrative

segregation and protective custody,’ and thus comported with the prison’s discretionary

authority.” Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (quoting Sandin, 515 U.S. at

486-87). “These factors need not all be present for there to be an atypical and significant

hardship.” Palmer v. Salazar, No. 08-5378, 2010 WL 5138575, at *3 (N.D. Cal. Dec. 10, 2010)

(citation omitted).

       The first factor is not at issue here because Plaintiffs do not allege that Defendants’

actions affected the duration of their prison sentences. Further, Mora-Contreras alleges that he

spent sixty-eight days in segregation and Staggs alleges that he spent a week and, later,

approximately ninety days in segregation. (See Am. Compl. ¶¶ 28, 44, 48.) Thus, the duration of

Plaintiffs’ segregation alone does not implicate a liberty interest. See Smith v. Powell, No. 14-

1725-SB, 2016 WL 11384325, at *5 (D. Or. Jan. 25, 2016) (holding that the plaintiff’s 120-day

confinement in disciplinary segregation did not implicate a liberty interest); see also LaFleur v.

Nooth, No. 12-00637-SI, 2014 WL 1236138, at *5 (D. Or. Mar. 25, 2014) (noting that courts



PAGE 11 – FINDINGS AND RECOMMENDATION
        Case 6:18-cv-00678-SB          Document 40       Filed 06/20/19      Page 12 of 22




have found that “two and one-half years of administrative segregation without a hearing during a

prison riot investigation was not atypical and significant” and that “182 days in segregation with

a confrontational cell mate was not atypical and significant”) (citations omitted).

       Accordingly, the plausibility of Plaintiffs’ procedural due process claims turns on

whether Plaintiffs have adequately alleged that the conditions imposed on them while in

segregation constituted an atypical and significant hardship. See Serrano v. Francis, 345 F.3d

1071, 1078-79 (9th Cir. 2003) (“[I]t is not Serrano’s administrative segregation alone that

potentially implicates a protected liberty interest. Instead, Serrano’s disability—coupled with

administrative segregation in [a housing unit] that was not designed for disabled persons—gives

rise to a protected liberty interest. That is, the conditions imposed on Serrano in the [unit], by

virtue of his disability, constituted an atypical and significant hardship on him.”); see also

Thomas v. DeCastro, No. 14-cv-06409, 2019 WL 1428365, at *5-6 (S.D.N.Y. Mar. 29, 2019)

(dismissing the plaintiff’s procedural due process claim premised on confinements of fewer than

101 days because the plaintiff failed to allege that the conditions of his confinements were more

onerous than usual).

       As an initial matter, Plaintiffs proceed on the theory that solitary confinement itself

imposes an atypical and significant hardship on all prisoners and thus gives rise to a protected

liberty interest. In support of this argument, Plaintiffs allege that a “‘growing body of evidence

being developed regarding solitary confinement demonstrates the harm it creates, including

severe confusional, paranoid, and hallucinatory features, as well as agitation and random,

impulsive, often self-directed violence—even in persons with no prior mental illness.’” (Pls.’

Opp’n at 13, quoting Am. Compl. ¶ 19.) Consistent with this evidence, Plaintiffs allege that, as a

result of their confinement, they experienced distress, anxiety, sleeplessness, and tension, and



PAGE 12 – FINDINGS AND RECOMMENDATION
        Case 6:18-cv-00678-SB           Document 40       Filed 06/20/19      Page 13 of 22




Mora-Contreras also experienced auditory hallucinations and lost twenty pounds. (Pls.’ Opp’n at

13; see also Am. Compl. ¶ 41, alleging that, “[l]ike many who go into solitary confinement,”

Mora-Contreras “felt severe distress, anxiety, sleeplessness, shortness of breath, and tension”).

        The Court is aware of and “sensitive to research suggesting that the conditions to which

inmates in solitary confinement are subjected often lead to profound psychological peril for the

inmate, and as such, the use of solitary confinement itself may implicate an Eighth Amendment

violation.” Thomasson v. Premo, No. 14-01788-MO, 2017 WL 2403565, at *3 n.1 (D. Or. June

2, 2017); see also Ruiz v. Texas, 137 S. Ct. 1246, 1247 (2017) (Breyer, J., dissenting) (noting that

the petitioner “developed symptoms long associated with solitary confinement, namely severe

anxiety and depression, suicidal thoughts, hallucinations, disorientation, memory loss, and sleep

difficulty”). The Court, however, must follow the “law of the land,” which indicates that

“solitary confinement . . . is not itself unconstitutional.” Thomasson, 2017 WL 2403565, at *3

n.1 (citations omitted). Accordingly, to the extent that Plaintiffs’ due process claims are based on

the fact that they suffered from the adverse health effects often associated with solitary

confinement, Plaintiffs have failed adequately to allege that the conditions of their solitary

confinements imposed any atypical hardship.

        In addition to alleging adverse health effects resulting from solitary confinement, Mora-

Contreras also alleges that he lost certain privileges, such as his prison job, the ability to

participate in classes, his honor housing, his ability to participate in the Latino Club, and his

access to a program that allowed him to meet with “family members and loved ones in a freer

environment.” (Am. Compl. ¶¶ 41-42.) It is well settled that a prisoner’s loss of privileges does

not constitute an atypical and significant hardship. See Nunez v. Donahue, No. 12-01071, 2015

WL 13744630, at *13 (N.D.N.Y. Nov. 23, 2015) (“The Supreme Court has held that a prisoner



PAGE 13 – FINDINGS AND RECOMMENDATION
        Case 6:18-cv-00678-SB          Document 40       Filed 06/20/19      Page 14 of 22




does not have a constitutionally-derived liberty interest in assignment to a particular part of a

prison. Moreover, it has also been held that there is no protected liberty interest in Honor Block

housing. However, even if prisoners had a liberty interest in honor housing, . . . the mere denial

of the extra privileges associated with Honor Block does not impose an atypical and significant

hardship.”) (citations, quotation marks, and ellipses omitted); Hurd v. Stanciel, No. 15-00073,

2015 WL 10889995, at *3 (N.D. Miss. Dec. 10, 2015) (holding that the plaintiff failed to state a

due process claim because the “loss of privileges for 90 days” was not an atypical or significant

hardship); Wilson v. Bock, No. 11-2376, 2012 WL 993371, at *3 (D. Ariz. Mar. 23, 2012)

(“Plaintiff was not entitled to any due process procedural protections because the loss of

privileges is not an atypical and significant hardship.”); LeBlanc v. Beard, No. 10-1444, 2011

WL 3321333, at *3 (M.D. Pa. Aug. 2, 2011) (dismissing the plaintiff’s due process claim

because he failed to allege “facts suggesting that his confinement in disciplinary segregation

subjected him to ‘atypical and significant hardship,’” and noting that the plaintiff alleged that he

was prohibited from talking to other prisoners, had limited visitation opportunities, if any, had

limited access to out-of-cell activities such as education and programs, and lost paid jobs); Green

v. Dep’t of Corr., 393 F. App’x 20, 24 n.2 (3d Cir. 2010) (holding that the plaintiff failed to state

a Fourteenth Amendment claim and noting that the “Due Process Clause does not grant prisoners

a constitutionally protected liberty or property interest in their prison job assignments”); Kula v.

Malani, No. 07-452, 2007 WL 4258655, at *2 (D. Haw. Dec. 5, 2007) (“Prisoners . . . have no

liberty or property interest in work or vocational programs.”). Accordingly, the Court




PAGE 14 – FINDINGS AND RECOMMENDATION
        Case 6:18-cv-00678-SB          Document 40        Filed 06/20/19       Page 15 of 22




recommends that the district judge grant Defendants’ motion to dismiss Mora-Contreras’

procedural due process claim.4

       Like Mora-Contreras, Staggs’ due process claim is premised on allegations that: (1) he

suffered from adverse health effects often associated with solitary confinement, such as anxiety,

depression, and lack of sleep; and (2) he “lost privileges,” such as family visits, his prison job,

and his ability to attend classes and participate in a “Drug Awareness” program. (Am. Compl. ¶¶

45, 51-52.) As discussed, these hardships are not atypical, and Staggs does not have a

constitutionally derived liberty or property interest in special privileges.

       Staggs, however, also alleges, based on his own personal experience and observation of

other prisoners, that correctional officers taunted prisoners in solitary confinement “with insults

and rock music over the intercom,” correctional officers would “pepper spray or tase inmates for

merely disagreeing with them,” and Staggs was exposed to pepper spray that entered “through

[his] air vents” when other prisoners were pepper sprayed. (Am. Compl. ¶ 52; Pls.’ Opp’n at 13.)

Defendants did not address these allegations in their motion papers. (Compare Am. Compl. ¶ 52,

and Pls.’ Opp’n at 13, with Defs.’ Mot. at 5-7, 13-14, and Defs.’ Reply at 6-7.)

       Accepting the foregoing allegations as true and construing them in the light most

favorable to Staggs, the Court concludes that Staggs has plausibly alleged that the combination

of conditions imposed on him while in solitary confinement may constitute an atypical and




       4
          The Court need not address Defendants’ qualified immunity arguments to the extent
Plaintiffs have failed to state viable constitutional claims. See Ransom v. Herrera, No. 11-cv-
01709, 2016 WL 7474866, at *13 (E.D. Cal. Dec. 28, 2016) (“Because the Court has found that
Plaintiff has failed to state a claim against Defendant Castro, the Court need not address the issue
of qualified immunity.”); Johnson v. Hayden, No. 11-539-ST, 2012 WL 652586, at *3 (D. Or.
Feb. 10, 2012) (“Because Johnson fails to state a viable constitutional claim against Hayden, the
court need not address Hayden’s alternative argument for dismissal based on qualified
immunity.”).
PAGE 15 – FINDINGS AND RECOMMENDATION
           Case 6:18-cv-00678-SB       Document 40       Filed 06/20/19      Page 16 of 22




significant hardship sufficient to trigger a liberty interest. However, although Staggs generally

alleges that he did not receive adequate procedural due process in connection with his

disciplinary proceedings (Am. Compl. at 10-11; Pl.’s Opp’n at 11-12), he has not alleged that he

was deprived of any of the required Wolff procedural due process protections. Accordingly, the

Court recommends that the district judge grant Defendants’ motion to dismiss Staggs’ due

process claim.

                 3.    Eighth Amendment Claims

       Plaintiffs allege that Defendants’ use of solitary confinement resulted in cruel and

unusual punishment in violation of the Eighth Amendment. (Am. Compl. ¶¶ 63-68.) Defendants

argue that Plaintiffs’ Eighth Amendment claims fail as a matter of law because the conditions

about which Plaintiffs complain do not amount to cruel and unusual punishment. (Defs.’ Mot. at

7.)

       “The Eighth Amendment’s prohibition against cruel and unusual punishment protects

prisoners not only from inhumane methods of punishment but also from inhumane conditions of

confinement.” Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006) (citing Farmer v.

Brennan, 511 U.S. 825, 832 (1994)). Although “conditions of confinement may be, and often

are, restrictive and harsh, they ‘must not involve the wanton and unnecessary infliction of pain.’”

Id. (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). A prisoner claiming an Eighth

Amendment violation must allege facts plausibly showing: “(1) that the deprivation he suffered

was ‘objectively, sufficiently serious;’ and (2) that prison officials were deliberately indifferent

to his safety in allowing the deprivation to take place.” See id. at 1045 (quoting Farmer, 511 U.S.

at 834).

       As discussed above, even if it is clear that prolonged solitary confinement results in

severe adverse consequences to prisoners, this Court must follow precedent holding that solitary
PAGE 16 – FINDINGS AND RECOMMENDATION
        Case 6:18-cv-00678-SB           Document 40        Filed 06/20/19      Page 17 of 22




confinement does not violate the Eighth Amendment. See Thomasson, 2017 WL 2403565, at *3

n.1 (citing Supreme Court cases and explaining that the “law of the land” indicates that “solitary

confinement . . . is not itself unconstitutional”). The law is also clear that the loss of privileges

while in segregation does not rise to the level of cruel and unusual punishment. See Smith v.

Daguio, No. 18-06378, 2019 WL 1472308, at *4 (N.D. Cal. Apr. 1, 2019) (stating that “[t]here is

no law that supports the claim that the loss of privileges amounts to cruel and unusual

punishment” and therefore dismissing the plaintiff’s Eighth Amendment claim); Thao v.

Dickinson, No. 11-2235, 2013 WL 2458413, at *7 (E.D. Cal. June 6, 2013)

(“[P]laintiff’s . . . Eighth Amendment claims must fail because [he] does not allege that he has

been deprived of adequate shelter, food, clothing, sanitation, medical care, or personal safety.

Instead, he claims that he was deprived of full privileges, such as daily phone calls and contact

visits. Plaintiff has no Eighth Amendment right to full privileges, and accordingly their

deprivation does not support a cognizable claim.”) (footnote omitted); Sams v. Thomas, No. 11-

333-AC, 2011 WL 2457407, at *3 (D. Or. May 12, 2011) (“[T]he mere fact of a prison transfer,

standing alone, does not constitute cruel and unusual punishment . . . . [E]ven inmate transfers to

facilities far from their homes do not rise to the level of cruel and unusual punishment.”)

(citations omitted).5 Accordingly, the Court recommends that the district judge grant Defendants’

motion to dismiss Plaintiffs’ Eighth Amendment claims.



        5
         Although Staggs does not specifically cite his allegations regarding excessive and non-
penological use of pepper spray and tasers in his Eighth Amendment claim, those allegations
present a closer call. However, Staggs alleges that those methods were used on other inmates in
segregation, not directly on him. See Am. Compl. ¶ 52 (“The Officers would pepper spray or tase
inmates for merely disagreeing with them. Whenever another person was pepper sprayed in
another cell, the spray would enter Mr. Staggs’ cell through the air vents, irritating his senses.”).
Notably, Staggs does not allege that Defendants ever used pepper spray or a taser on him, nor
that Defendants failed timely to decontaminate his cell, denied him a shower, or denied him
medical attention following exposure to pepper spray. Cf. McCoy v. Tann, No. 11-1771, 2013
PAGE 17 – FINDINGS AND RECOMMENDATION
         Case 6:18-cv-00678-SB          Document 40       Filed 06/20/19      Page 18 of 22




                4.       Equal Protection Claims

         Defendants argue that Plaintiffs fail to state plausible equal protection claims. (Defs.’

Mot. at 9-10.) “The Equal Protection Clause requires the State to treat all similarly situated

people equally.” Shakur v. Schriro, 514 F.3d 878, 891 (9th Cir. 2008) (citation omitted). “‘To

state a claim under 42 U.S.C. § 1983 for a violation of the Equal Protection Clause of the

Fourteenth Amendment a plaintiff must show that the defendants acted with an intent or purpose

to discriminate against the plaintiff based upon membership in a protected class.’” Furnace v.

Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013) (quoting Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998)).

         There is no dispute that Plaintiffs are members of a protected class. (See Defs.’ Mot. at

9.) Plaintiffs, however, fail to allege facts plausibly suggesting that Defendants acted with an

intent or purpose to discriminate against Plaintiffs based upon their membership in a protected

class.

         Plaintiffs generally allege that black and Hispanic prisoners are disproportionately housed

in ODOC’s more punitive forms of administrative segregation, that “‘people of color

comprise . . . 34.3 percent of [the] segregated population,’” and that ODOC “arbitrarily punishes

people of color at greater rates.” (Am. Compl. ¶¶ 24-25, 71.) Plaintiffs, however, allege that

there was an influx of drug-related deaths and a large riot in 2016; ODOC’s Special

Investigations Unit (“SIU”) and Security Threat Management (“STM”) investigated these



WL 3992125, at *4 (E.D. Cal. Aug. 1, 2013) (“Plaintiff alleged that [the defendant] was part of a
team that pepper sprayed him and then did not allow Plaintiff sufficient means to decontaminate
himself. Such allegations, taken as true at this stage of the proceedings, sufficiently allege a
claim for cruel and unusual punishment under the Eighth Amendment.”). In addition, the verbal
harassment Staggs cites does not violate the Eighth Amendment. See Keenan v. Hall, 83 F.3d
1083, 1092 (9th Cir. 1996) (affirming summary judgment on prisoner’s verbal harassment claim,
noting that “verbal harassment generally does not violate the Eighth Amendment”).
PAGE 18 – FINDINGS AND RECOMMENDATION
        Case 6:18-cv-00678-SB          Document 40        Filed 06/20/19      Page 19 of 22




matters and “inmates they arbitrarily presumed to be threats to the facility”; SIU and STM

“wanted to hold inmates ‘accountable’ for the drug influx and riot and attempted to levy cases

against inmates whom the institution distrusted or whom challenged their notion of authority”;

SIU and STM “targeted Plaintiffs for punishment as a show of force”; SIU was investigating

Mora-Contreras for “alleged drug possession and distribution charges”; Yancey retaliated against

“uncooperative inmates,” such as Plaintiffs; and Staggs was placed in solitary confinement

because Yancey alleged he gave drugs to his cellmate, who had been “caught with drugs in his

pocket.” (Am. Compl. ¶¶ 13-16, 28, 44, 46.)

       Plaintiffs have not alleged any facts to support their claim that race was a motivating

factor for their treatment here. On the contrary, Plaintiffs allege that Defendants targeted them

for several other reasons, including because they were uncooperative. Plaintiffs do not allege that

Defendants targeted only black and Hispanic prisoners in the investigation or that Defendants

treated similarly situated white prisoners differently. Under these circumstances, the Court

concludes that Plaintiffs have failed to state a plausible equal protection claim. Accordingly, the

Court recommends that the district judge grant Defendants’ motion to dismiss Plaintiffs’ equal

protection claims. See Cabrera v. Maddock, No. 10-611, 2012 WL 3778827, at *5 (E.D. Cal.

Aug. 30, 2012) (“[Plaintiff’s] allegations indicate that race may not have been a motivating

factor. Defendant Crouch allegedly told Plaintiff that the search was in response to an assault on

prison guards, for the purpose of discovering evidence of gang affiliation, and that thirty-one

prisoners were targeted. Plaintiff’s personal belief that the search was motivated by race by itself

is not sufficient to state a claim. The fact that Hispanics alone were targeted is significant.

However, to state an equal protection claim, an amended complaint . . . should provide enough

circumstantial detail, such as statements or specific conduct, to support his conclusion that race



PAGE 19 – FINDINGS AND RECOMMENDATION
          Case 6:18-cv-00678-SB         Document 40       Filed 06/20/19      Page 20 of 22




was a motivating factor in the search rather than a coincidence.” (citing Serrano, 345 F.3d at

1082)).

                 5.      First Amendment Claims

          Defendants argue that Plaintiffs’ First Amendment claims fail as a matter of law. (Defs.’

Mot. at 10-12.) In their response, Plaintiffs argue that in a “[n]early analogous[]” case, “the

Second Circuit addressed and illustrated the point that an inmate’s rights are violated by being

forced to provide false testimony,” as Plaintiffs allege. (Pls.’ Opp’n at 20, citing Burns v.

Martuscello, 890 F.3d 77, 89 (2d Cir. 2018)). In their reply, Defendants argue that, “even if the

Court elects to follow Burns, it follows that Defendants are entitled to qualified immunity.”

(Defs.’ Reply at 8.)

          In Burns, a prisoner alleged that his First Amendment “rights were violated when he was

put on a restricted status known as Involuntary Protective Custody (‘IPC’) for over six months,

after he refused the demands of prison guards to act as a ‘snitch,’ or to falsify his account of a

minor incident in the commissary.” 890 F.3d at 81. The district court held that the First

Amendment did not protect the plaintiff’s “refusal to snitch.” Id. On appeal, the Second Circuit

held “that the First Amendment protects both a prisoner’s right not to serve as an informant, and

to refuse to provide false information to prison officials,” just as “citizens enjoy a First

Amendment right to refuse to provide false information to the government.” Id. The Second

Circuit recognized that it had never previously recognized such a right in the prison context. Id.

Accordingly, the Second Circuit held that the Burns defendants were entitled to qualified

immunity because a prisoner’s right not to serve as an informant, and to refuse to provide false

information to prison officials, was “not clearly established at the time of the events underlying

th[e] suit.” Id. The Second Circuit affirmed the judgment of the district court. Id.



PAGE 20 – FINDINGS AND RECOMMENDATION
         Case 6:18-cv-00678-SB         Document 40        Filed 06/20/19      Page 21 of 22




        Courts in this circuit begin their qualified immunity inquiry by looking first to “‘binding

precedent.’” Tarabochia v. Adkins, 766 F.3d 1115, 1125 (9th Cir. 2014) (quoting Boyd v. Benton

Cty., 374 F.3d 773, 781 (9th Cir. 2004)). If the right at issue (here, a prisoner’s right not to serve

as an informant, and to refuse to provide false information to prison officials) is “‘clearly

established by decisional authority of the Supreme Court or [Ninth] Circuit, [a court’s] inquiry

should come to an end.’” Id. (quoting Boyd, 374 F.3d at 781). In the absence of binding

precedent from the Supreme Court or Ninth Circuit clearly establishing the constitutional right at

issue, courts look to “whatever decisional law is available,” including decisions from “other

circuits.” Id.

        The Court has not identified any binding precedent from the Supreme Court or the Ninth

Circuit clearly establishing a prisoner’s right not to serve as an informant, and to refuse to

provide false information to prison officials. Nor did the Second Circuit reveal a prior case. See

Burns, 890 F.3d at 94 (“[N]either the Supreme Court nor any other circuit court has yet to decide

whether a prisoner holds a right not to serve as an informant.”). Although the Court finds that

Burns clearly established a prisoner’s right not to serve as an informant or provide false

information, the alleged misconduct in this case pre-dated Burns. Accordingly, this Court must

conclude that Plaintiffs’ right not to serve as informants, and to refuse to provide false

information to prison officials, was not clearly established at the time of the alleged offense. See

Fazaga v. FBI, 916 F.3d 1202, 1217-18 (9th Cir. 2019) (“For purposes of qualified immunity, a

right is clearly established if, at the time of the challenged conduct, the contours of [the] right

[were] sufficiently clear that every reasonable official would have understood that what he is

doing violates that right.”) (emphasis added) (citation and quotation marks omitted). Defendants

are therefore entitled to qualified immunity on Plaintiff’s First Amendment claims. Accordingly,



PAGE 21 – FINDINGS AND RECOMMENDATION
        Case 6:18-cv-00678-SB          Document 40       Filed 06/20/19     Page 22 of 22




the Court recommends that the district judge grant Defendants’ motion to dismiss Plaintiffs’ First

Amendment claims. See, e.g., Rogers v. Giurbino, 731 F. App’x 722, 723 (9th Cir. 2018) (“The

district court properly dismissed the . . . First Amendment claims [at the motion to dismiss stage]

because [defendants] are entitled to qualified immunity.”).

                                         CONCLUSION

       For the reasons stated, the Court recommends that the district judge GRANT Defendants’

motion to dismiss (ECF No. 31), but provide Plaintiffs an opportunity to file a second amended

complaint if they are able to cure any of the deficiencies identified herein.

                                     SCHEDULING ORDER

       The Court will refer its Findings and Recommendation to a district judge.6 Objections, if

any, are due within fourteen (14) days. If no objections are filed, the Findings and

Recommendation will go under advisement on that date. If objections are filed, a response is due

within fourteen (14) days. When the response is due or filed, whichever date is earlier, the

Findings and Recommendation will go under advisement.

       DATED this 20th day of June, 2019.


                                                      STACIE F. BECKERMAN
                                                      United States Magistrate Judge




       6
          Absent consent of all parties to the jurisdiction of a U.S. Magistrate Judge, the
undersigned must refer any dispositive motions to a U.S. District Judge by issuing Findings and
Recommendation (“F&R”). Parties may avoid the delay and expense of this review process,
while preserving the right of appeal to the Ninth Circuit Court of Appeals, by consenting to the
jurisdiction of a U.S. Magistrate Judge. Parties may consent at any time prior to trial, and
Standing Order 2017-4 directs that parties may file consents electronically (in CM/ECF,
“Consents” may be found under “Civil Events,” “Other Filings”). Consents filed while an F&R
is pending will not become effective until after the U.S. District Judge has ruled on the pending
F&R.
PAGE 22 – FINDINGS AND RECOMMENDATION
